DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 07/21/2022. As directed by the amendment: Claim 1 has been amended, no claims have been cancelled, and claims 11-13 have been added. Thus, claims 1-13 are presently pending in the application wherein claims 5-10 are withdrawn.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues that Oda fails to teach at least “on-completion reached depth of the substance in the target region when the pressurizing portion completes pressurizing completion timing when the ejection pressure is substantially zero”. Examiner disagrees, Oda discloses that the pressure becomes zero when the injection solution injected from the nozzle 4 is exhausted (parag. [0084], lines 4-9) (discussed more below). 
Applicant further argues that Oda does not consider the difference between the timing of P1max and the timing of P2max and that Oda merely shows “a minute time (∆t)” when the first pressurizing mode is complete. Examiner disagrees, Oda discloses the difference between the timing of P1max and the timing of P2max, since Oda discloses P1max, T1, P2max, and T2 as seen in Table 2 (parag. [0100]).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oda (US 2015/0057607).
Regarding Claim 1, Oda discloses a needleless injector (syringe (1); Fig.1) that injects a substance to be injected to a target region without using an injection needle, the needleless injector comprising: an encapsulating portion (through-hole (14)) configured to encapsulate the substance (injection solution (ML)) to be injected (An injection solution ML, which is the injection objective substance to be injected from the syringe 1, is enclosed in a space formed in the through-hole 14 between the sealing member 7 and another sealing member 8; parag. [0063], lines 5-9); a pressurizing portion (piston (6) and sealing member (7)) configured to pressurize the substance encapsulated in the encapsulating portion (14) (In the syringe 1 constructed as described above, the combustion product or the predetermined gas is generated in the combustion chamber 9 by means of the ignition charge 22 provided in the initiator 20 and the gas generating agent 30 arranged in the combustion chamber 9 so that the pressure is applied to the injection solution ML enclosed in the through-hole 14 by the aid of the piston 6; parag. [0067], first sentence); and a flow path (flow passage (11) and nozzle (4)) including an ejection port (nozzle (4)) through which the substance pressurized by the pressurizing portion is ejected to the target region (Thus, a flow passage 11 is formed at a portion of the holder 5 brought in contact with the side of the main syringe body 2 so that the released injection solution ML is guided to the nozzle 4. Accordingly, the released injection solution ML passes through the flow passage 11, and the injection solution ML is allowed to discharge from the nozzle 4 to the injection target; parag. [0065], lines 13-19), wherein: the pressurizing portion (6 and 7) is configured to pressurize the substance having an ejection pressure defined as a pressure of the substance ejected through the ejection port (the piston (6) is fully capable of pressurizing the injection solution (ML) having a pressure defined as the pressure of the injection solution (ML) ejected through the nozzle (4) having a first peak, a waiting pressure, and a second peak pressure) (parag. [0030]), the ejection pressure being raised to a first peak pressure (first peak pressure) after pressurizing is started, being lowered to a pressure lower (waiting pressure) than the first peak pressure afterward, and then being raised to a second peak pressure (second peak pressure) again (parag. [0030]), and an on-completion reached depth that is an on-completion reached depth of the substance in the target region when the pressurizing portion completes pressurizing at a pressurizing completion timing when the ejection pressure is substantially zero (After the passage of the second peak pressure P2max2, the pressure, which is applied to the injection solution, is gradually lowered. However, the pressure becomes zero at the point in time at which the injection solution allowed to inject from the nozzles 4 is exhausted, and the second pressurizing mode comes to the end; parag. [0084], lines 4-9) is adjustable (The quick decrease in the temperature of the combustion product produced from the ignition charge, which is caused at the initial stage of the pressurization in the pressurizing unit, is extremely useful to widen the range of adjustment of the injection depth in the injection target area; parag. [0029], lines 10-15) (parag. [0032]) (In the case of the syringe 1 according to the present invention, the depth, at which the injection solution arrives in the skin structure, can be preferably adjusted by adjusting the pressure applied to the injection solution; parag. [0073], lines 6-9) (expression 1; parag. [0078]) (parags. [0080]- [0081]), the on-completion reached depth being increased along with an increase of the first peak pressure (it is considered that the injection depth is more deepened as the energy of the discharging injection solution in the first pressurizing mode represented by Expression 1 is more increased. In this context, according to Expression 1, the energy P of the discharging injection solution is proportional to the product of the cube of the discharging velocity u of the injection solution and the density of the injection solution. Therefore, the larger the peak pressure P1max is, the larger the energy P of the discharging injection solution is; parag. [0081], lines 11-20) and being increased along with reduction of a length (time difference between peaks) between peaks from a first timing at which the ejection pressure reaches the first peak pressure to a second timing at which the ejection pressure reaches the second peak pressure (The discharging velocity (u) is proportional to the energy of discharging (P) as seen in expression (1) (parag. [0078]), and in general the velocity (v=∆x/∆t) is not proportional of time. The reduction of time will lead to an increase in velocity/speed which will increase on-completion reached depth.) (Therefore, the larger the pressurizing speed (velocity) for the injection objective substance (amount of pressure increase per unit time) in the first pressurizing mode is, the deeper the injection depth brought about by the injection objective substance in the first pressurizing mode is; parag. [0032], lines 3-7).
Regarding Claim 2, Oda discloses the needleless injector according to claim 1, and further discloses wherein the on-completion reached depth of the substance in the target region is further adjustable, the on-completion reached depth being increased along with an increase of the second peak pressure (The purpose of the second pressurizing mode is to diffuse the injection solution to the desired depth of the skin structure. Therefore, it is preferable that the injection solution amount, which is allowed to inject from the syringe 1 in the second pressurizing mode, is larger than the injection solution amount which is allowed to inject in the first pressurizing mode; parag. [0084], lines 9-15).
Regarding Claim 3, Oda discloses the needleless injector according to claim 2, and further discloses wherein the on-completion reached depth is further adjustable by adjusting an additional reached depth (waiting pressure) from a reached depth of the substance at the first timing in the target region to the on-completion reached depth, the additional reached depth being increased along with an increase of the second peak pressure (P2max; Fig.4) and being increased along with reduction of the first peak pressure (P1max) (the second peak pressure is higher than the first peak pressure as seen in Fig.4, and the on completion reached depth can further be adjusted by an increase in the second peak pressure) (The purpose of the second pressurizing mode is to diffuse the injection solution to the desired depth of the skin structure. Therefore, it is preferable that the injection solution amount, which is allowed to inject from the syringe 1 in the second pressurizing mode, is larger than the injection solution amount which is allowed to inject in the first pressurizing mode; parag. [0084], lines 9-15).
Regarding Claim 4, Oda discloses the needleless injector according to claim 1, and further discloses comprising: an igniter (initiator (20)) (electric ignition device) (An example of the initiator 20 will now be explained on the basis of FIG. 2. The initiator 20 is an electric ignition device; parag. [0055], lines 1-3) including an ignition charge (22); and a gas generating agent (30) that is disposed in a combustion chamber (9) into which a combustion product generated by combustion of the ignition charge (22) flows (Accordingly, in the present invention, the relative positional relationship of the initiator 20 with respect to the main syringe body 2 is designed so that the combustion product of the ignition charge 22, which is produced in the initiator 20, flows into the combustion chamber 9; parag. [0056], lines 8-12) and that is configured to be combusted by the combustion product and to generate predetermined gas (In the syringe 1 constructed as described above, the combustion product or the predetermined gas is generated in the combustion chamber 9 by means of the ignition charge 22 provided in the initiator 20 and the gas generating agent 30 arranged in the combustion chamber 9 so that the pressure is applied to the injection solution ML enclosed in the through-hole 14 by the aid of the piston 6; parag. [0067], first sentence), wherein: the ignition charge comprises any one of an explosive containing zirconium and potassium perchlorate (For example, it is possible to adopt, as the ignition charge described above, any one of explosive charges of an explosive charge containing zirconium and potassium perchlorate; parag. [0026], lines 1-4), an explosive containing titanium hydride and potassium perchlorate, an explosive containing titanium and potassium perchlorate, an explosive containing aluminum and potassium perchlorate, an explosive containing aluminum and bismuth oxide, an explosive containing aluminum and molybdenum oxide, an explosive containing aluminum and copper oxide, an explosive containing aluminum and iron oxide, or an explosive including a combination of a plurality of the explosives (parag. [0026]), the gas generating agent (30) is configured to be formed to be combusted at a combustion speed lower than a combustion speed of the ignition charge (22) (The velocity of the generation of the gas from the gas generating agent 30 is extremely gentle as compared with the velocity of the generation of the combustion product from the ignition charge 22. In other words, the combustion completion time of the gas generating agent 30 is longer than the combustion completion time of the ignition charge 22; parag. [0077], lines 27-33), and the pressurizing portion is configured to cause the ejection pressure of the substance to reach the first peak pressure with a combustion pressure of the ignition charge (22) by operating the igniter (20) (In the pressure transition in the present invention, the combustion of the ignition charge 22 is started immediately after the application of the electricity to the initiator 20, and thus the pressure suddenly arrives at the first peak pressure value P1max from the state in which the pressure is zero; parag. [0076], lines 5-10), and cause the ejection pressure of the substance to reach the second peak pressure with a combustion pressure of the gas generating agent (30) that is configured to be combusted subsequent to the ignition charge (On the other hand, the combustion product, which is produced by the combustion of the ignition charge 22, flows into the combustion chamber 9, and the gas generating agent 30 arranged therein is combusted thereby. Accordingly, the combustion of the gas generating agent 30 is started. Therefore, the gas generating agent 30 is combusted during the pressure transition based on the first pressurizing mode or immediately after the completion of the first pressurizing mode, and the predetermined gas is produced thereby; parag. [0077], lines 19-27).
Regarding Claim 11, Oda discloses the needleless injector according to claim 1, and further discloses wherein the on-completion reached depth is expressed by the following equation: Df = cl + c2xP1 - c3x(T2-TI), where Df is the on-completion reached depth, P1 is the first peak pressure, T1 is the first timing, T2 is the second timing, and ci, c2, and c3 are non-zero coefficients (the on-completion reached depth/injection depth is fully capable of being expressed by Df = cl + c2xP1 - c3x(T2-TI), since the injection depth depends on time/speed of injection (first and second timing) and the pressure peaks (first (P1max) and second (P2max) pressurizing modes)) (parag. [0081]-[0089]).
Regarding Claim 12, Oda discloses the needleless injector according to claim 2, and further discloses wherein on-completion reached depth is expressed by the following equation: Df = cl + c2xP1 + c4xP2 - c3x(T2-TI), where Df is the on-completion reached depth, P1 is the first peak pressure, P2 is the second peak pressure. T1 is the first timing, T2 is the second timing, and ci, c2, c3, and c4 are non-zero coefficients (the on-completion reached depth/injection depth is fully capable of being expressed by Df = cl + c2xP1 + c4xP2 - c3x(T2-TI), since the injection depth depends on time/speed of injection (first and second timing) and the pressure peaks (first (P1max) and second (P2max) pressurizing modes)) (parag. [0081]-[0089]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Oda (US 2015/0057607); in view of Hjertman (US 7473241).
Regarding Claim 13, Oda discloses all the limitations of claim 1 above.
Oda does not appear to disclose T2-T1 is greater than Tf-T2, where TI is the first timing, T2 is the second timing, and Tf is the pressurizing completion timing.
Hjertman teaches it was known in the art to have T2-T1 greater than Tf-T2 (as seen in Fig.3 and below).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Oda to incorporate the teachings of Hjertman to have a T2-T1 greater than Tf-T2 in order to lower wastage volume of non-penetrating fluid (column 6, lines 16-24). 

    PNG
    media_image1.png
    562
    760
    media_image1.png
    Greyscale









Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625. The examiner can normally be reached Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.I./            Examiner, Art Unit 3783                                                                                                                                                                                            
/NATHAN R PRICE/            Supervisory Patent Examiner, Art Unit 3783